                 Case 17-35544             Doc 30   Filed 12/11/18 Entered 12/11/18 11:41:09        Desc Main
                                                      Document     Page 1 of 9




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION


              In Re:                                          §
                                                              §
              Nereida Nunez                                   §     Case No. 17-35544
                                                              §
                                  Debtor                      §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      Zane L. Zielinski, Trustee, chapter 7 trustee, submits this Final Account, Certification
              that the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 19,403.00                           Assets Exempt: 49,419.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 1,822.90            Claims Discharged
                                                                    Without Payment: 75,254.41

              Total Expenses of Administration: 677.10


                      3) Total gross receipts of $ 2,500.00 (see Exhibit 1), minus funds paid to the debtor and
              third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 2,500.00 from the liquidation of
              the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 17-35544             Doc 30    Filed 12/11/18 Entered 12/11/18 11:41:09            Desc Main
                                                   Document     Page 2 of 9




                                                  CLAIMS             CLAIMS                 CLAIMS               CLAIMS
                                                SCHEDULED           ASSERTED               ALLOWED                PAID



SECURED CLAIMS
(from Exhibit 3)                                   $ 26,000.00               $ 0.00                $ 0.00                   $ 0.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA               677.10                677.10                   677.10

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA                  NA                    NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                  NA                 0.00                  0.00                      0.00

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                              50,456.05           26,230.36             26,230.36                 1,822.90

TOTAL DISBURSEMENTS                                $ 76,456.05         $ 26,907.46           $ 26,907.46                $ 2,500.00


                  4) This case was originally filed under chapter 7 on 11/29/2017 . The case was pending
          for 12 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 11/16/2018                        By:/s/Zane L. Zielinski, Trustee
                                                                                 Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
                Case 17-35544             Doc 30      Filed 12/11/18 Entered 12/11/18 11:41:09                    Desc Main
                                                        Document     Page 3 of 9




                                                               EXHIBITS TO
                                                             FINAL ACCOUNT


              EXHIBIT 1 – GROSS RECEIPTS

                             DESCRIPTION                                   UNIFORM                                          $ AMOUNT
                                                                          TRAN. CODE1                                       RECEIVED

    United Of Omaha                                                           1129-000                                           2,500.00

TOTAL GROSS RECEIPTS                                                                                                           $ 2,500.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


              EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                      PAYEE                                     DESCRIPTION                            UNIFORM              $ AMOUNT
                                                                                                      TRAN. CODE               PAID

NA                                                                                                       NA                            NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                        $ NA
THIRD PARTIES


              EXHIBIT 3 – SECURED CLAIMS

                                                   UNIFORM       CLAIMS
                                                                                    CLAIMS                CLAIMS
CLAIM NO.                CLAIMANT                   TRAN.     SCHEDULED                                                     CLAIMS PAID
                                                                                   ASSERTED              ALLOWED
                                                    CODE     (from Form 6D)

               Wells Fargo Dealer Services,
               MAC T9017-026 PO Box
               168048 Irving, TX 75016-
               8048                                                 26,000.00                  NA                    NA                0.00

TOTAL SECURED CLAIMS                                              $ 26,000.00                $ 0.00                $ 0.00           $ 0.00


              EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES




        UST Form 101-7-TDR (10/1/2010) (Page: 3)
               Case 17-35544             Doc 30        Filed 12/11/18 Entered 12/11/18 11:41:09          Desc Main
                                                         Document     Page 4 of 9




                                           UNIFORM
                                                              CLAIMS             CLAIMS              CLAIMS
                PAYEE                       TRAN.                                                                   CLAIMS PAID
                                                            SCHEDULED           ASSERTED            ALLOWED
                                            CODE

Zane L. Zielinski, Trustee                  2100-000                    NA               625.00          625.00            625.00


Zane L. Zielinski, Trustee                  2200-000                    NA                12.10           12.10             12.10


Associated Bank                             2600-000                    NA                40.00           40.00             40.00

TOTAL CHAPTER 7 ADMIN. FEES                                          $ NA              $ 677.10         $ 677.10          $ 677.10
AND CHARGES



             EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                           UNIFORM
                                                              CLAIMS             CLAIMS              CLAIMS
                PAYEE                       TRAN.                                                                   CLAIMS PAID
                                                            SCHEDULED           ASSERTED            ALLOWED
                                            CODE

NA: NA                                            NA                    NA                  NA                NA              NA

TOTAL PRIOR CHAPTER ADMIN.                                           $ NA                 $ NA             $ NA              $ NA
FEES AND CHARGES



             EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                                CLAIMS             CLAIMS
                                                  UNIFORM
                                                              SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.                                                            CLAIMS PAID
                                                               (from Form       (from Proofs of     ALLOWED
                                                   CODE
                                                                   6E)              Claim)

                                                                         0.00                 NA              NA              0.00

TOTAL PRIORITY UNSECURED                                                $ NA               $ 0.00          $ 0.00           $ 0.00
CLAIMS



             EXHIBIT 7 – GENERAL UNSECURED CLAIMS




       UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 17-35544             Doc 30       Filed 12/11/18 Entered 12/11/18 11:41:09          Desc Main
                                                      Document     Page 5 of 9




                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                            (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)              Claim)

            Chase Bank One, PO Box
            15298 Wilmington, DE
            19850-5298                                            2,540.00                 NA              NA              0.00


            Navy Federal Credit Union,
            PO Box 3700 Merrifield, VA
            22119-3700                                          22,306.95                  NA              NA              0.00


            Pyod, Llc Its Successors And
4           Assigns As Assignee                 7100-000          4,197.37            4,303.88        4,303.88          299.10


            Pyod, Llc Its Successors And
5           Assigns As Assignee                 7100-000          4,410.58            4,686.58        4,686.58          325.70


            Pyod, Llc Its Successors And
6           Assigns As Assignee                 7100-000          2,422.67            2,518.22        2,518.22          175.01


            Quantum3 Group Llc As
2           Agent For                           7100-000          3,581.32            3,765.30        3,765.30          261.67


            Quantum3 Group Llc As
3           Agent For                           7100-000           926.00               885.22         885.22            61.52


1           Synchrony Bank                      7100-000        10,071.16           10,071.16       10,071.16           699.90

TOTAL GENERAL UNSECURED                                        $ 50,456.05        $ 26,230.36      $ 26,230.36       $ 1,822.90
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
                                                                                                                                                                                                       Page:       1
                                         Case 17-35544              Doc 30     Filed 12/11/18 Entered 12/11/18 11:41:09                                     Desc Main
                                                                                           FORM 1
                                                                       INDIVIDUAL Document    Page
                                                                                  ESTATE PROPERTY   6 of 9AND REPORT
                                                                                                  RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                           Exhibit 8
Case No:               17-35544                        PSH            Judge:        Pamela S. Hollis                             Trustee Name:                      Zane L. Zielinski, Trustee
Case Name:             Nereida Nunez                                                                                             Date Filed (f) or Converted (c):   11/29/2017 (f)
                                                                                                                                 341(a) Meeting Date:               12/28/2017
For Period Ending:     11/16/2018                                                                                                Claims Bar Date:                   06/21/2018


                                    1                                               2                            3                            4                          5                             6

                         Asset Description                                       Petition/                 Est Net Value              Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled             (Value Determined by              Abandoned                  Received by                Administered (FA)/
                                                                                 Values                 Trustee, Less Liens,             OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                            Exemptions,                                                                              Assets
                                                                                                          and Other Costs)

  1. 2013 Infiniti Jx35 Mileage: 71000                                                   18,000.00                        0.00                                                       0.00                        FA
  2. 2012 Chevrolet Cruze Mileage: 90000                                                  3,403.00                        0.00                                                       0.00                        FA
  3. Bed And Dresser                                                                         100.00                       0.00                                                       0.00                        FA
  4. One Ordinary Adult Supply                                                               250.00                       0.00                                                       0.00                        FA
  5. Costume Jewelry                                                                          50.00                       0.00                                                       0.00                        FA
  6. Bank Of America                                                                      1,800.00                        0.00                                                       0.00                        FA
  7. Chase Bank (Held Jointly With Daughter And Granddaughter)                               450.00                       0.00                                                       0.00                        FA
  8. Bank Of America                                                                      2,000.00                        0.00                                                       0.00                        FA
  9. Fidelity                                                                            38,000.00                        0.00                                                       0.00                        FA
 10. United Of Omaha                                                                      4,769.00                        0.00                                                 2,500.00                          FA
INT. Void (u)                                                                                  0.00                       N/A                                                        0.00                        FA


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $68,822.00                      $0.00                                                $2,500.00                         $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  The final report was filed.




  Initial Projected Date of Final Report (TFR):                       Current Projected Date of Final Report (TFR):




      UST Form 101-7-TDR (10/1/2010) (Page: 6)
                                                                                                                                                                                                    Page:           1
                                         Case 17-35544                Doc 30 Filed 12/11/18
                                                                                         FORM 2Entered 12/11/18 11:41:09                                  Desc Main
                                                                      ESTATE CASHDocument     Page 7 of 9 RECORD
                                                                                 RECEIPTS AND DISBURSEMENTS
           Case No: 17-35544                                                                                               Trustee Name: Zane L. Zielinski, Trustee                                  Exhibit 9
      Case Name: Nereida Nunez                                                                                               Bank Name: Associated Bank
                                                                                                                    Account Number/CD#: XXXXXX2500
                                                                                                                                             Checking
  Taxpayer ID No: XX-XXX7444                                                                                Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/16/2018                                                                               Separate Bond (if applicable):


       1                2                             3                                                4                                                     5                   6                     7

Transaction Date    Check or                Paid To / Received From                        Description of Transaction               Uniform Tran.       Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                           Code                                                           ($)
   04/02/18             10        Bernadette Soto and Rafael Soto           Settlement Funds                                         1129-000                 $2,500.00                                 $2,500.00
                                  350 Tiger Street
                                  Bolingbrook, IL
   05/07/18                       Associated Bank                           Bank Service Fee under 11                                2600-000                                         $10.00            $2,490.00
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   06/07/18                       Associated Bank                           Bank Service Fee under 11                                2600-000                                         $10.00            $2,480.00
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   07/09/18                       Associated Bank                           Bank Service Fee under 11                                2600-000                                         $10.00            $2,470.00
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   08/07/18                       Associated Bank                           Bank Service Fee under 11                                2600-000                                         $10.00            $2,460.00
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   10/12/18           5001        Trustee Zane L. Zielinski                 Distribution                                                                                             $637.10            $1,822.90
                                  6336 N. Cicero Avenue
                                  Suite 201
                                  Chicago, Illinois 60646
                                  Trustee Zane L. Zielinski                 Final distribution representing a           ($625.00)    2100-000
                                                                            payment of 100.00 % per court
                                                                            order.
                                  Trustee Zane L. Zielinski                 Final distribution representing a            ($12.10)    2200-000
                                                                            payment of 100.00 % per court
                                                                            order.
   10/12/18           5002        Synchrony Bank                            Final distribution to claim 1                            7100-000                                        $699.90            $1,123.00
                                  C/O Pra Receivables Management, Llc       representing a payment of 6.95
                                  Po Box 41021                              % per court order.
                                  Norfolk Va 23541
   10/12/18           5003        Quantum3 Group Llc As Agent For           Distribution                                                                                             $323.19               $799.81
                                  Comenity Bank
                                  Po Box 788
                                  Kirkland, Wa 98083-0788
                                  Quantum3 Group Llc As Agent For           Final distribution to claim 2               ($261.67)    7100-000
                                                                            representing a payment of 6.95
                                                                            % per court order.




                                                                                    Page Subtotals:                                                           $2,500.00           $1,700.19
        UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                                                                                                                                                                                     Page:           2
                                         Case 17-35544                Doc 30 Filed 12/11/18
                                                                                         FORM 2Entered 12/11/18 11:41:09                                   Desc Main
                                                                      ESTATE CASHDocument     Page 8 of 9 RECORD
                                                                                 RECEIPTS AND DISBURSEMENTS
           Case No: 17-35544                                                                                                 Trustee Name: Zane L. Zielinski, Trustee                                 Exhibit 9
      Case Name: Nereida Nunez                                                                                                 Bank Name: Associated Bank
                                                                                                                     Account Number/CD#: XXXXXX2500
                                                                                                                                              Checking
  Taxpayer ID No: XX-XXX7444                                                                                Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/16/2018                                                                               Separate Bond (if applicable):


       1                2                             3                                                4                                                      5                   6                     7

Transaction Date    Check or                Paid To / Received From                        Description of Transaction                 Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                             Code                                                          ($)
                                  Quantum3 Group Llc As Agent For           Final distribution to claim 3                  ($61.52)    7100-000
                                                                            representing a payment of 6.95
                                                                            % per court order.
   10/12/18           5004        Pyod, Llc Its Successors And Assigns As   Distribution                                                                                              $799.81                $0.00
                                  Assignee
                                  Of Citibank, N.A.
                                  Resurgent Capital Services
                                  Po Box 19008
                                  Greenville, Sc 29602
                                  Pyod, Llc Its Successors And Assigns As   Final distribution to claim 4                 ($299.10)    7100-000
                                  Assignee                                  representing a payment of 6.95
                                                                            % per court order.
                                  Pyod, Llc Its Successors And Assigns As   Final distribution to claim 5                 ($325.70)    7100-000
                                  Assignee                                  representing a payment of 6.95
                                                                            % per court order.
                                  Pyod, Llc Its Successors And Assigns As   Final distribution to claim 6                 ($175.01)    7100-000
                                  Assignee                                  representing a payment of 6.95
                                                                            % per court order.


                                                                                                               COLUMN TOTALS                                   $2,500.00           $2,500.00
                                                                                                                     Less: Bank Transfers/CD's                     $0.00                $0.00
                                                                                                               Subtotal                                        $2,500.00           $2,500.00
                                                                                                                     Less: Payments to Debtors                     $0.00                $0.00
                                                                                                               Net                                             $2,500.00           $2,500.00




                                                                                    Page Subtotals:                                                                $0.00              $799.81
        UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                                                                                                                                           Page:     3
                                 Case 17-35544    Doc 30          Filed 12/11/18 Entered 12/11/18 11:41:09         Desc Main
                                                                    Document     Page 9 of 9
                                                                                                                                                            Exhibit 9
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX2500 - Checking                                          $2,500.00              $2,500.00                 $0.00
                                                                                                           $2,500.00              $2,500.00                 $0.00

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                        $2,500.00
                                            Total Gross Receipts:                      $2,500.00




                                                                    Page Subtotals:                                       $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 9)
